                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 13-cr-20568
                                                     Hon. Mark A. Goldsmith
vs.

DONALD RAYMOND CROFT,

            Defendant.
____________________________/

                            ORDER
DENYING DEFENDANT’S MOTION FOR LEAVE TO FILE AMENDMENT (Dkt. 157)
AND DENYING DEFENDANT’S MOTION FOR THE APPOINTMENT OF COUNSEL
                           (Dkt. 158)

       This matter is before the Court on two motions filed by Donald Croft. Croft first asks

that the Court grant him leave to file an amendment to his motion to vacate his sentence pursuant

to 28 U.S.C. § 2255 (Dkt. 157). The Court denies the motion. Croft has filed a reply to his

motion (Dkt. 147), and was already given leave to file an amended reply (Dkt. 153). Further, the

sole issue he seeks to raise in an amendment is that the Bureau of Prisons is preventing him from

advancing in the Residential Drug Program. Def. Mot. at 1-2. A § 2255 motion attacks the

petitioner’s underlying conviction and sentence; it is not a vehicle for a prisoner to raise issues

concerning his treatment in prison. See, e.g., United States v. Gonyea, No. 94-80346, 2012 WL

5205874, at *2 (E.D. Mich. Oct. 22, 2012) (“[S]ection 2255 . . . addresses collateral attacks on

the underlying conviction and imposition of sentence. . . . [D]efendant’s complaints about the

conditions of his confinement . . . are not proper under § 2255.”).

       In his other motion, Croft requests that this Court appoint him counsel (Dkt. 158). Croft

states that he will shortly be released to a halfway house, where he will have no access to any of

                                                 1
the law library facilities that are provided to him in prison. Def. Mot. at 1. The Court also

denies this motion. There is no right to counsel in a § 2255 proceeding, Zack v. United States, 9

F. App’x 394, 400 (6th Cir. 2001), and Croft has already fully briefed his § 2255 motion. It may

very well be the case that no further legal work is necessary.

       Accordingly, Defendant’s motion for leave to file amendment (Dkt. 157) and motion for

the appointment of counsel (Dkt. 158) are denied. 

       SO ORDERED.

Dated: February 12, 2019                             s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on February 12, 2019.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                 2
